Citation Nr: 0502947	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

The veteran claims that he is entitled to a total disability 
rating as a result of his service-connected disabilities 
(TDIU).  Unfortunately, the Board finds that additional 
development is necessary before the Board can adjudicate this 
claim.  

Service connection is established for hypertension, rated as 
40 percent disabling; residuals of trimalleolar fracture of 
the right ankle, rated as 30 percent disabling; duodenal 
ulcer disease, rated as 20 percent disabling; nominal 
aphasia, status post cerebrovascular accident associated with 
hypertension, rated as 10 percent disabling; and acne 
vulgaris with marked scarring of the chest and back, rated as 
10 percent disabling.  Service connection was recently 
established for atherosclerotic heart disease, left 
ventricular hypertrophy, status post stent implant associated 
with hypertension, rated as 10 percent disabling.  

The veteran was last afforded VA examination of his service-
connected disabilities in May 2003.  The examining 
physicians, however, offered no opinion concerning the impact 
of these disabilities on the veteran's employability.  The 
Board also notes that the claims file was not provided to 
each examiner for review in conjunction with their respective 
examinations.

Additionally, the record indicates there are additional 
relevant private medical records that have not been 
associated with the claims file.  A June 2003 certification 
received from the veteran's cardiologist indicates the 
veteran has been under his care for treatment of coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty, and essential hypertension.  Although 
records pertaining to the veteran's February 2003 stent 
implantation have been obtained, clinical records from the 
treating physician have not been obtained.  Inasmuch as it 
does not appear that records from this physician have been 
associated with the claims file, it is the opinion of the 
Board that an attempt should be made to obtain these 
treatment records.

In view of the foregoing, the Board must remand this case to 
ensure the veteran is given every consideration in this 
matter.  While the Board regrets the further delay that 
remand of this case will cause, it recognizes that due 
process of law considerations require such action.  
Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who may 
possess additional records pertinent to his 
claim, documenting private and VA treatment, 
to include clinical reports from Dr. Jorge L. 
Martinez Diaz.  With any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of treatment records 
from all sources identified by the veteran 
which have not been previously secured.

2.  The RO is requested to forward the 
veteran's claims file to the examiners who 
conducted the May 2003 VA examinations (or 
suitable substitutes if they are unavailable) 
for addendums to their examination reports.  
The examiners are requested again to review 
the claims file in order to render an opinion 
as to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the combined effect of all of 
the veteran's service-connected disabilities 
is such that he is unable to secure or follow 
a substantially gainful occupation.  The 
examiners should be reminded that service 
connection is currently in effect for 
hypertension, rated as 40 percent disabling; 
residuals of trimalleolar fracture of the 
right ankle, rated as 30 percent disabling; 
duodenal ulcer disease, rated as 20 percent 
disabling; nominal aphasia, status post 
cerebrovascular accident associated with 
hypertension, rated as 10 percent disabling; 
acne vulgaris with marked scarring of the 
chest and back, rated as 10 percent 
disabling; and atherosclerotic heart disease, 
left ventricular hypertrophy, status post 
stent implant associated with hypertension, 
rated as 10 percent disabling.  The combined 
rating is 80 percent.  If another examination 
is deemed necessary by any examiner, it 
should be conducted.  A rationale for any 
opinion expressed should be included in the 
addendum. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this action, the 
Board intimates no opinion, legal or factual, of the 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of
 
	(CONTINUED ON NEXT PAGE)




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




